DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the Amendments and Remarks filed on 04/19/2022

Response to Arguments
Applicant's arguments and Amendments filed on 04/19/2022 have been fully considered.  In view of the Amendments filed on 04/19/2022 and approval of Examiner’s amendments, all objections and rejections have been withdrawn. 

Allowable Subject Matter
Claims 1 and 3-12 are allowed.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Rebecca Christon May 02, 2022 followed by email confirmation on May 06, 2022.
The application has been amended as follows:
Please replace the last limitation of Claim 1 (filed on 04/19/2022) that read as “and the position sensor is located closer to the corner of this rectangle in the coil opposing to the position sensor” with “and the position sensor is located closer to the corner of this rectangle in the coil adjacent to the opposing 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1 the cited art, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fails to teach or render obvious an actuator as recited in “the coils are arranged at positions corresponding to respective sides of the image sensor, two coils are arranged for each side in a juxtaposed manner along each side so as to oppose to each magnet within an area of each magnet,
and when the two coils arranged at positions right opposite each other corresponding to the opposing two sides are set as one set of coils, one position sensor is provided corresponding to each set of coils, and the position sensor is arranged at a position corresponding to one coil in each set of coils so as to detect a position and a rotation amount of the image sensor in an in-plane direction thereof, and wherein the coils are arranged as a whole in a rectangle along the rectangle image sensor, and the position sensor is located closer to the corner of this rectangle in the coil adjacent to the opposing 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PADMA HALIYUR whose telephone number is (571)272-3287. The examiner can normally be reached Monday-Friday 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PADMA HALIYUR/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        May 6, 2022